DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/1/2020 is considered by the examiner.
Drawings
The drawings submitted on 10/1/2020 has been considered.
Claims Analysis
It is noted that claim 7 comprises  product-by-process claim limitation such as “a logarithmic differential pore volume dV/d (log D) distribution as measured by a mercury intrusion porosimetry.”  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F. 2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Since the pore size range is the same as to that of the Applicant’s, Applicant’s process is not given patentable weight in this claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaoru et al. (Japan Publication 2004193106) in view of Koyama et al. (US Publication 2003/00096149). 
Regarding claim 6, the Kaoru reference discloses a cathode electrode catalyst layer of a fuel cell comprising carbon fiber catalyst particle supported by carbon particles and a proton conductive resin. The catalyst layer comprising the ratio of I1/C1 of a mass of the first proton conductive resin to a mass of the carbon particles is 1.4. In a specific example, the Kaoru reference discloses  the electrode paste containing 5 g of carbon black and 2.5 g of crystalline carbon fiber (calculated to be 100 parts by mass of carbon black to 50 parts by mass of crystalline carbon fiber; [0014-0017, [0039], example 1). The Kaoru reference is silent in disclosing the proton conductive resin has an EW of 600-850, however, Koyama et al. discloses a proton conductive resin for use in a catalyst layer to have an EW of 620 provides excellent properties and cost (Table 1, [0273]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a proton conductive resin comprising EW of 620 for a catalyst layer as disclosed by the Koyama et al. reference to the proton conductive resin disclosed by the Koyama et al. reference in order to provide a membrane assembly with improved properties and cost considerations.
	Regarding claim 7, the Kaoru reference discloses the in the case of generating power in  a low humidity state, a pore formed via the hole forming material has  a high peak within the range of 0.01 to 0.1 microns ([0014-0017, [0039], example 1).
	Regarding claims 8 and 11, the Kaoru reference discloses a fuel cell comprising a cathode having the cathode catalyst layer of claim 7, an anode and an electrolyte membrane interposed between the cathode and the anode ([0014-0017, [0039], example 1).
Claims 9, 10, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaoru et al. (Japan Publication 2004193106) in view of Koyama et al. (US Publication 2003/00096149) in further view of Shinji et al. (JP 2008-258057)
Regarding claims 9 and 12, the Kaoru reference in view of the Koyama reference discloses the anode has an anode catalyst layer comprising a paste containing 4.6 g of carbon black, 5.4 g of platinum-ruthenium alloy and 7.36 g of proton conductive resin and the ratio of 1.6 with respect to the ratio of carbon black to proton conductive resin is calculated. The Kaoru and Koyama et al. reference is silent in disclosing the anode catalyst layer comprises a fibrous electrically-conductive member, however, the Shinji reference discloses that at least one the anode can comprise fibrous carbon in the catalyst layer ([009]) in order to provide high output voltage. Therefore, it would have been obvious before the effective filing date of the invention to provide fibrous carbon in the catalyst layer of the anode layer for improved output performance.
As a result, the ratio of I2/C2 (Shinji, [009]) of a mass of the second proton conductive resin to a mass of the second particulate electrically-conductive member is greater than the I1/C1.
Regarding claims 10 and 13, the Kaoru reference in view of the Koyama reference in further view of the Shinji reference discloses the anode catalyst layer comprises a ratio of the second fibrous electrically-conductive member to 100 parts by mass of the second particulate electrically-conductive member is 30-60 parts by mass ([009]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725